Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 7/07/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendment and remarks filed 7/07/22 have been entered.

2.   Claim 43 is rejoined.

Claims 1-2, 26, 27, 30, 36, 37, 39, 40, 43-45, 48, and 60 are under examination.

3.   In view of applicant’s amendments all previous rejections have been withdrawn.  Applicant’s remarks have been rendered moot.

4.   New rejections follow.

5.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.   Claims 1-2, 26, 27, 30, 36, 37, 39, 40, 43-45, 48, and 60 are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, the specification provides insufficient evidence that:
“A method for treating…drug-induced anemia (DIA)…which method comprises:
administering…a self antigen that targets an anti-RBC autoantibody that causes DIA,
wherein said anti-RBC autoantibody is an anti-glycophorin A (GPA) autoantibody…”.

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

Turning to the specification it is first noted that the method of the instant claims is not disclosed therein, see section 7, below.  Regardless, the claimed method relies on a notion that certain drugs somehow induce an immune response to GPA, i.e., certain drugs induce anti-GPA autoantibodies that then facilitate the killing of GPA-displaying red blood cells (RBCs).  The specification provides no evidence whatsoever thereof.

Turning to the prior art, Dhaliwal et al. (2004) teach an alternative mechanism for DIA.  The authors teach that in some cases the drug itself binds RBCs, stimulates IgG production (to the drug), after which the RBCs are bound and killed.  Another mechanism involves a drug-IgM immune complex which itself binds RBCs and initiates complement activation and cell killing.  A third possibility is disclosed wherein the drug somehow induces production of anti-RBC antibodies, but the mechanism is taught as “unknown” and no RBC target protein is taught (page 2603).  In a more recent publication Garratty suggests essentially the same three possible mechanisms for DIA.  First, drug-coated RBCs might induce the antibody response, second, antibodies directed to a drug-RBC protein complex are induced, and third, drugs that modify RBC surface proteins facilitate drug binding to the RBCs and somehow inducing DIA.  But again, no actual mechanism for this third possibility is disclosed (pages 74-75).  What is clear is that none of these mechanisms involve a drug somehow inducing an antibody response to GPA.

M.P.E.P. 2164.08:
“The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)…”,
“As concerns the breadth of a claim relevant to enablement, the only relevant concern should be whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971)…”
“…In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (Given the relatively incomplete understanding in the biotechnological field involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, a rejection under 35 U.S.C. 112, first paragraph for lack of enablement was appropriate.).”

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims, and absent any showing of the treatment of DIA, it would take undue trials and errors to practice the claimed invention.

7.   Claims 1-2, 26, 27, 30, 36, 37, 39, 40, 43-45, 48, and 60 are rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for the method of treating DIA through the binding of anti-GPA autoantibodies of Claim 1.

	In the remarks of 10/27/20 (when the claims were amended to recite the treatment of DIA) applicant cited Claim 28 of U.S. 2017/0274,059 in support:
28. The method of claim 1, wherein the cellular membrane comprises a plasma membrane or an intracellular membrane.

	The cite does not disclose the limitations of Claim 1.

	“Drug-induced anemia” is only found at two cites in the specification, fist in the Brief Description of Figure 3, and second, at paragraph [0124] of the specification as filed.  In neither instance is DIA disclosed in the context in which it is now claimed.

8.   No claim is allowed. 

9.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

10.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 9/17/22
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644